DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (2012/0161902) (hereinafter “Feng”).
	Regarding claim 11, Feng discloses a bulk-acoustic wave resonator (Fig.3, please refer to the whole reference for detailed), comprising: a substrate (101); a lower electrode (102) disposed on the substrate; a piezoelectric layer (103) comprising a piezoelectric portion (114) disposed to cover the lower electrode, and a bent portion (please refer to Examiner’s note provided on Feng’s Fig.3 below for a bent portion) having an inclined surface, and having a thickness greater than a thickness of the piezoelectric portion (please refer to Examiner’s note provided on Feng’s Fig.3 below); an upper electrode (104), at least a portion of the upper electrode being disposed in a position higher than a position of the piezoelectric layer; and a reflection groove (301, please refer to at least ¶ 60, which states “…The recess 301 and frame elements 302 provide acoustic impedance discontinuities to provide reflection of modes back into the active area 114 of the acoustic resonator 300 and reduce energy loss into the inactive area of the acoustic resonator 300. The recess 301 and frame elements 302 are also provided to suppress unwanted lateral modes from being reflected back into the active area 114…”, thus 301 is being a reflection groove) disposed on the upper electrode, and disposed in a position higher than a position of the bent portion.

    PNG
    media_image1.png
    550
    752
    media_image1.png
    Greyscale


Regarding claim 12, Feng discloses an end of the reflection groove (301) is disposed in a position higher than a position of the inclined surface of the bent portion.
Regarding claim 14, Feng discloses the reflection groove (301) is configured to form a reflector (please refer to at least ¶ 60) in a peripheral portion (portion which is outside of region 114) of an active region (114) of the bulk-acoustic wave resonator.
Allowable Subject Matter
4.	Claims 1-10 are allowed. 
Claims 1-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a membrane layer forming a cavity with the substrate; a lower electrode disposed on the membrane layer; an insertion layer disposed to cover at least a portion of the lower electrode; a piezoelectric layer disposed on the lower electrode to cover the insertion layer; and an upper electrode at least partially disposed on the piezoelectric layer, wherein the upper electrode comprises a reflection groove disposed on the insertion layer.” as set forth in the claims.

5.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849